DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teil (US 2016/0216164) in view of Liu et al. (US 2019/0129557)
Regarding claim 1:
Teil discloses:
An electronic device, comprising: 
a housing comprising a wall (shown in, e.g., Fig. 1B); 
a strain sensor group comprising at least one strain sensor attached on the wall (paragraph 27), wherein each of the at least one strain sensor is configured to detect a deformation of the wall in a single direction, the deformation involves a direction and a magnitude, and the direction is a deformation-sensitive direction (as per paragraph 30).
Teil does not disclose:
“at least one analog-to-digital converter, which has an input terminal connected to an output terminal of the at least one strain sensor and has an output terminal connected to a controller, the at least one analog-to-digital converter is configured to convert a detection signal indicating the direction and the magnitude of the wall from the at least one strain sensor into a digital signal; and 
“the controller configured to trigger a first event in the electronic device based on the digital signal.”
Liu discloses:
at least one analog-to-digital converter (e.g., Fig. 12: ADC), which has an input terminal connected to an output terminal of the at least one strain sensor and has an output terminal connected to a controller (as seen in Fig. 12), the at least one analog-to-digital converter is configured to convert a detection signal indicating the direction and the magnitude of the wall from the at least one strain sensor into a digital signal (paragraph 183); and 
the controller configured to trigger a first event in the electronic device based on the digital signal (Fig. 12: 250, as per paragraph 112).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Teil the elements taught by Liu.
The rationale is as follows:
Teil and Liu are directed to the same field of art.
Teil describes the strain sensor itself but doesn’t really discuss how the signal from it is processed or used. In very similar circumstances Liu teaches this. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Teil in view of Liu as discussed so far does not disclose:
“wherein, the at least one strain sensor comprises N strain sensors, wherein N is an integer equal to or greater than 2, the N strain sensors detect the deformation of the wall in N directions, and an angle between each two adjacent directions of the N directions is 180/N degrees.”
(Although Teil might have N strain sensors it doesn’t discuss the rest of this).
But Liu also discloses:
wherein, the at least one strain sensor comprises N strain sensors, wherein N is an integer equal to or greater than 2, the N strain sensors detect the deformation of the wall in N directions, and an angle between each two adjacent directions of the N directions is 180/N degrees (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include this additional element taught by Liu.
The rationale is as follows:
This improves the functionality of the device. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 3:
Teil in view of Liu discloses:
wherein the at least one strain sensor is attached on inside of the wall (Teil Fig. 1B: 103 is the sensor).
Regarding claim 4:
Teil in view of Liu discloses:
wherein the number of the at least one strain sensor is one, and the one strain sensor is arranged at the center of the wall (as seen in Teil Fig. 1B, where there can be one as per Teil paragraph 31).
Regarding claim 5:
Teil in view of Liu discloses:
wherein the wall comprises a first portion with a first thickness and a second portion with a second thickness, wherein the first thickness is smaller than the second thickness, and the strain sensor group is attached on the first portion (as seen in Teil Fig. 1B).
Regarding claim 7:
Teil in view of Liu discloses:
the housing is made from one or more of a group of plastic, glass, wood, ceramic, metal and leather (Teil paragraph 19).
Regarding claim 12:
Teil in view of Liu discloses:
wherein the number of strain sensor group is more than one, and the more than one strain sensor group is arranged on the wall in a uniform manner (e.g., Teil Fig. 1C).
Regarding claim 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teil in view of Liu, and further in view of Wu (US 2017/0343429)
Regarding claim 6:
Teil in view of Liu discloses an electronic device as discussed above.
Teil in view of Liu does not disclose:
“wherein the shape of the first portion is a cross shape with a crossing located at the center of the wall.”
This appears to be because the strain sensor itself is rectangular (as per Teil Fig. 1B).
Wu discloses wherein a strain sensor is a cross shape (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Teil in view of Liu wherein the shape of the first portion is a cross shape with a crossing located at the center of the wall, as suggested by Wu.
The rationale is as follows:
Teil, Liu, and Wu are all directed to the same field of art.
Wu suggests a cross shape sensor. It would therefore follow that the first portion would be a cross shape to accommodate it. One of ordinary skill in the art could have included this with predictable results.

Claim(s) 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teil in view of Liu, and further in view of Ozawa et al. (US 2018/0232089)
Regarding claim 13:
Teil in view of Liu discloses an electronic device as discussed above.
Teil in view of Liu does not discloses:
“wherein each of the at least one analog-to-digital converter comprises at least two comparators having different reference voltages, and outputs at least two digital signals to the controller, and the controller is configured to: determine one of deformation cases according to a correspondence relationship between the deformation cases and the at least two digital signals; and trigger the first event corresponding to the deformation case.”
Ozawa discloses:
wherein each of the at least one analog-to-digital converter comprises at least two comparators having different reference voltages, and outputs at least two digital signals to the controller, and the controller is configured to: determine one of deformation cases according to a correspondence relationship between the deformation cases and the at least two digital signals; and trigger the first event corresponding to the deformation case (Fig. 10, paragraph 65).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Teil in view of Liu the elements taught by Ozawa.
The rationale is as follows:
Teil, Liu, and Ozawa are directed to the same field of art.
Ozawa discloses a pressure sensor that can detect multiple deformation levels, improving sensitivity and functionality. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 23:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teil in view of Liu, and further in view of Fattah (US 2009/0085865)
Regarding claim 14:
Teil in view of Liu discloses an electronic device as discussed above.
Teil in view of Liu does not disclose:
“a low power microcontroller unit connected between the at least one analog-to-digital converter and the controller, configured to process the digital signal and transmit the processed digital signal to the controller, wherein the controller triggers the first event based on the processed digital signal.”
Note that Liu does have some kind of microcontroller (Fig. 12: 250) that does most of this as discussed earlier, but doesn’t disclose that it is “low power”
Fattah discloses:
a low power microcontroller unit connected between the at least one analog-to-digital converter and the controller, configured to process the digital signal and transmit the processed digital signal to the controller, wherein the controller triggers the first event based on the processed digital signal (as per paragraph 33-34).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Teil in view of Liu the elements taught by Fattah.
The rationale is as follows:
Teil, Liu, and Fattah are directed to the same field of art.
Fattah in a related situation disclose a low power microcontroller can be used to improve battery life (paragraph 33). This is not a deformation detector but it is nonetheless a very similar detector used in a similar set of circumstances. One of ordinary skill in the art could have taken this known improvement and applied it to Teil in view of Liu with predictable results.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harjee et al. (US 2020/0100013) in view of Liu et al. (US 2019/0129557)
Regarding claim 1:
Harjee discloses:
An electronic device, comprising: 
a housing comprising a wall (shown in, e.g., Fig. 2A); 
a strain sensor group comprising at least one strain sensor attached on the wall (Fig. 2A: 131), wherein each of the at least one strain sensor is configured to detect a deformation of the wall in a single direction, the deformation involves a direction and a magnitude, and the direction is a deformation-sensitive direction (e.g., paragraph 96).
Harjee does not disclose:
“at least one analog-to-digital converter, which has an input terminal connected to an output terminal of the at least one strain sensor and has an output terminal connected to a controller, the at least one analog-to-digital converter is configured to convert a detection signal indicating the direction and the magnitude of the wall from the at least one strain sensor into a digital signal; and 
“the controller configured to trigger a first event in the electronic device based on the digital signal.”
Liu discloses:
at least one analog-to-digital converter (e.g., Fig. 12: ADC), which has an input terminal connected to an output terminal of the at least one strain sensor and has an output terminal connected to a controller (as seen in Fig. 12), the at least one analog-to-digital converter is configured to convert a detection signal indicating the direction and the magnitude of the wall from the at least one strain sensor into a digital signal (paragraph 183); and 
the controller configured to trigger a first event in the electronic device based on the digital signal (Fig. 12: 250, as per paragraph 112).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Harjee the elements taught by Liu.
The rationale is as follows:
Harjee and Liu are directed to the same field of art.
Harjee describes the strain sensor itself but doesn’t really discuss how the signal from it is processed or used. In very similar circumstances Liu teaches this. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 9, 11, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harjee in view of Liu, and further in view of Ito (US 2017/0060178)
Regarding claim 9:
Harjee in view of Liu discloses an electronic device as discussed above.
Harjee in view of Liu does not disclose:
“a deformation detection enabling sensor connected to the controller and configured to detect that the electronic device is worn by a user, based on which the detection of deformation of the wall is enabled.”
Ito discloses:
an electronic device that is configured to detect the electronic device is worn by a user and only activates when the device is worn (paragraph 179).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Harjee in view of Liu a deformation detection enabling sensor connected to the controller and configured to detect that the electronic device is worn by a user, based on which the detection of deformation of the wall is enabled, as suggested by Ito.
The rationale is as follows:
Harjee, Liu, and Ito are directed to the same field of art.
Ito discloses an electronic device might only be activated when it is worn. This can, e.g., save power. Given that it would have been obvious to only activate the device of Harjee in view of Liu, including the detection of deformation of the wall, when it is worn. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 11:
Harjee, etc., discloses:
wherein the deformation detection enabling sensor is a capacitive sensor (as per Ito paragraph 137), the capacitive sensor is spaced from the strain sensor group attached on the wall by a predetermined distance and further configured to detect a touch input on the wall by a user (Harjee has a capacitive sensor in this position -- Fig. 2A, where the touch sensor is 130 and the strain sensor is 112 and 113. In the combination this could be the deformation detection enable sensor), and the controller is configured to trigger a second event in the electronic device based on a combination of deformation detected by the strain sensor group and the touch input detected by the capacitive sensor, wherein the wall (as per paragraph 78), the strain sensor group and the capacitive sensor are located in the sequence as listed (as seen in Fig. 2A, the wall, the strain sensor 112/113, and then across the device the touch sensor 130).
Regarding claims 21-22:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harjee in view of Liu and further in view of Ryshtun et al. (US 8,564,313)
Regarding claim 15:
Harjee in view of Liu discloses an electronic device as discussed above.
Harjee in view of Liu does not disclose:
“wherein the wall of the housing is made of a metal material and is electrically connected to a grounding terminal of a printed circuit board (PCB) of the electronic device.”
Ryshtun discloses:
wherein the wall of the housing is made of a metal material and is electrically connected to a grounding terminal of a printed circuit board (PCB) of the electronic device (column 9, lines 55+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Harjee in view of Liu the elements taught by Ryshtun.
The rationale is as follows:
Harjee in view of Liu and Ryshtun are directed to the same field of art.
Ryshtun teaches this can, e.g., decrease EMI. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 16:
Harjee, etc., discloses:
wherein the wall of the housing is electronically connected to the grounding terminal by an inductor, the inductor has a first terminal connected to the wall of the housing and a second terminal connected to the grounding terminal of the PCB (Ryshtun column 9, lines 55+).
Harjee, etc., does not disclose:
“an inductance of the inductor is lower than 1 μH.”
Nonetheless this would have been obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
The appropriate value can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Allowable Subject Matter
Claims 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17:
The closest prior art of record, Harjee in view of Liu and Ryshtun, does not teach or suggest a radio frequency (RF) circuit, wherein the RF circuit is electrically connected to the wall of the housing via a connection point between the first terminal of the inductor and the wall of the housing. While the inclusion of a RF circuit in a device like this might not be entirely unknown, its specific placement here, including a connection point between the first terminal of the inductor and the wall of the housing, with those elements already specified as defined earlier in the claims, is not taught or suggested by the prior art of record.
Regarding claim 18:
The closest prior art of record, Harjee in view of Liu and Ryshtun, does not teach or suggest a capacitor electrically connected across the first terminal and second terminal of the inductor. A capacitor and an inductor connected in parallel is of course common in general, but in the specific circumstances of the claim including the wall of the housing, the strain sensor, etc., this element is not taught or suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694